                                             IN THE UNITED STATES DISTRICT COURT
                                                FOR THE DISTRICT OF MARYLAND
                                                         Southern Division

                                                                       *
MICHAEL DICKINSON, et al.,
                                                                       *
              PLAINTIFFS,
                                                                       *
v.                                                                             Case No.: PWG-17-3347
                                                                       *
CRABS ON DECK, LLC, et al.,
                                                                       *
              DEFENDANTS.
                                                                       *

*             *              *              *              *   *   *       *   *     *     *     *     *   *

                                                 MEMORANDUM OPINION AND ORDER

              In this employment litigation, brought pursuant to the Fair Labor Standards Act

(“FLSA”), 29 U.S.C § 201 et seq., and related state law, Michael Dickinson, one of four

Plaintiffs, has reached a settlement with the Defendant employers, Defendants Crabs on Deck,

LLC d/b/a Southern Maryland Blue Crabs (“Crabs on Deck”) and Southern Maryland Baseball

Club, LLC (the “Club”), and executed what the parties view as a fair and reasonable release

agreement (“Agreement”). ECF No. 26 (paperless order memorializing conference call). He

continues to litigate his claim for attorneys’ fees, however. In its pending motion to dismiss,

Crabs on Deck argues that Dickinson cannot recover attorneys’ fees for two reasons: because he

is not a “prevailing party” and because he already received compensation for his attorneys’ fees

through the Agreement. Def.’s Mot. & Mem. 1.1 Because the undisputed evidence shows that




                                                            
1
   Crabs on Deck’s Motion and Memorandum of Points and Authorities in Support to Dismiss
Plaintiff Michael Dickinson’s Claim for Attorneys’ Fees with Prejudice, ECF No. 29, now is
fully briefed, see ECF Nos. 31, 34. A hearing is not necessary. See Loc. R. 105.6.  
Dickinson is not a prevailing party, I will treat Crabs on Deck’s motion as one for summary

judgment pursuant to Fed. R. Civ. P. 12(d) and grant it.

                                           Background

       Plaintiffs Michael Dickinson, Gerald Morrison, Bradley Clark, and Vernon Koslow

allege that their former employers, the current and former owners of the professional baseball

team the Southern Maryland Blue Crabs, underpaid them, in violation of the Maryland Wage and

Hour Law (“MWHL”), Md. Code Ann., Lab. & Empl. § 3-401 et seq., and the Maryland Wage

Payment and Collection Law (“MWPCL”), Md. Code Ann., Lab. & Empl. § 3-501 et seq. Am.

Compl., ECF No. 6. Morrison, Clark and Dickinson also claim that Defendants retaliated against

them, in violation of the FLSA and the MWHL. Id. Morrison, Clark and Dickinson filed suit on

November 11, 2017, ECF No. 1, and Koslow joined the suit when they amended their pleading

on December 19, 2018, Am. Compl. 1.

       Shortly thereafter, on January 3, 2018, Dickinson and Crabs on Deck signed a settlement

agreement (“Agreement”), releasing Crabs on Deck “and the Atlantic League of Professional

Baseball Clubs, Inc. (‘ALPB’) and any and all Member Clubs . . . their agents, employees,

successors and assigns and their respective heirs, personal representatives, affiliates, and any and

all persons, firms or corporations liable or who might be claimed to be liable” from all of the

claims Dickinson brought in this litigation, as well as those “arising from” it. Agr., ECF No. 29-

4. Specifically, it settled all of Dickinson’s claims “arising out of or in any way relating to any

and all employment or wage claims, injuries and damages of any and every kind, to both person

and property, and also any and all injuries and damages that may develop in the future, as a result

of or in any way relating to [his] employment with the Southern Maryland Blue Crabs and the

ALPB.” Id. The Agreement stated that Dickinson received $3,500 “in full and complete


                                                 2 
settlement and satisfaction of the causes of action, claims and demands mentioned [in the

Agreement.” Id. It required Dickinson to “withdraw and remove any written claims, suits,

pleadings, protests or complaints” in any way related to his employment. Id.

              On February 22, 2018, I held a pre-motion conference call with regard to Crabs on

Deck’s request to file a motion to dismiss Dickinson’s claims based on the Agreement, ECF No.

18. ECF No. 26. I noted that the parties did not dispute that the Agreement was executed and

was a fair release of all of Dickinson’s claims.2 Id. I set a schedule for Crabs on Deck to file a

motion to dismiss Dickinson’s claim for attorney’s fees.                            Id. The motion now is ripe for

resolution.

                                                               Standard of Review

              Along with its Motion and Memorandum, Crabs on Deck filed the Agreement, ECF No.

29-4, as well as an affidavit from Courtney Knichel, General Manager of the Southern Maryland

Blue Crabs, ECF No. 29-1; a December 30, 2017 email from Dickinson to Knichel (“Email”),

ECF No. 29-2; a January 2, 2018 email chain between Dickinson and Knichel, ECF No. 29-3;

and a copy of the $3,500.00 settlement check, ECF No. 5. Dickinson also filed exhibits,

attaching a news article about this litigation, ECF No. 31-1; affidavits from Plaintiffs’ attorneys,

                                                            
2
  While the FLSA requires “compromises of FLSA back wage or liquidated damages claims” to
be approved by the District Court in determining whether a settlement is fair and reasonable, the
Court does not need to review parties’ settlements of other FLSA claims that do not relate to
back pay or liquidated damages. Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1355
(11th Cir. 1982); Saint-Preux v. Kiddies Kollege Christian Ctr., Inc., No. PWG-16-3276, 2017
WL 2693484, at *1 (D. Md. June 21, 2017) (quoting Lynn’s); Galvez v. Americlean Servs. Corp.,
No. 1:11CV1351 (JCC/TCB), 2012 WL 2522814, at *4 n.4 (E.D. Va. June 29, 2012) (“The
Court need not engage in an in-depth review of the parties’ settlement of [an FLSA] retaliation
claim, provided its terms do not contaminate the settlement of claims relating to unpaid overtime
and unpaid wages.”). Here, Dickinson’s only FLSA claim was for retaliation; he claimed unpaid
wages under state law only. See Am. Compl.

 


                                                                       3 
Jeremy Greenberg and Denise Clark, ECF No. 33, at 1, 3; and March 13, 2018 emails between

Greenberg and Dickinson, ECF No. 33, at 6.3 Accordingly, as both parties have filed their briefs

along with evidence that is not integral to the Amended Complaint, they are on notice that I may

treat the pending motion as one for summary judgment. See Fed. R. Civ. P. 12(d); Ridgell v.

Astrue, DKC-10-3280, 2012 WL 707008, at *7 (D. Md. Mar. 2, 2012). Because I consider this

evidence in resolving the motion before me, I will convert it to one for summary judgment. See

Fed. R. Civ. P. 12(d); Ridgell, 2012 WL 707008, at *7.

              Summary judgment is proper when the moving party demonstrates, through “particular

parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory answers, or

other materials,” that “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a), (c)(1)(A); see Baldwin v. City of

Greensboro, 714 F.3d 828, 833 (4th Cir. 2013).                      If the party seeking summary judgment

demonstrates that there is no evidence to support the nonmoving party’s case, the burden shifts to

the nonmoving party to identify evidence that shows that a genuine dispute exists as to material

facts. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585–87 & n.10

(1986). I view the facts in the light most favorable to Dickinson as the party opposing summary




                                                            
3
  Plaintiffs’ counsel, “out of an abundance of caution,” filed a Motion to Seal the affidavit “to
ensure compliance with the Maryland Attorney’s Rules of Professional Conduct and the local
rules governing professional conduct enforced by this Federal Court.” ECF No. 32. In the
Motion, counsel noted that “Mr. Dickinson has granted his written consent to the disclosure of
the information.” Id. Additionally, Dickinson waived the attorney–client privilege with respect
to his communications with his attorneys regarding settlement by putting at issue his attorneys’
role in negotiating the Agreement. See Bittaker v. Woodford, 331 F.3d 715, 718, 720 (9th Cir.
2003). Accordingly, there is no reason to justify the sealing, and therefore the motion, ECF No.
32, IS DENIED. See Loc. R. 105.11(a).

                                                               4 
judgment. See Mellen v. Bunting, 327 F.3d 355, 363 (4th Cir. 2003); Lynn v. Monarch Recovery

Mgmt., Inc., No. WDQ-11-2824, 2013 WL 1247815, at *1 n.5 (D. Md. Mar. 25, 2013).

                                            Discussion

       According to Crabs on Deck, “Plaintiff Dickinson is not entitled to receive an award of

his counsel’s fees and costs because he is not a ‘prevailing party’ for purposes of fee-shifting

under the [FLSA], 29 U.S.C. § 216(b).” Def.’s Mot. & Mem. 1. Pursuant to § 216(b), “[t]he

court in [an FLSA] action shall, in addition to any judgment awarded to the plaintiff or plaintiffs,

allow a reasonable attorney’s fee to be paid by the defendant, and costs of the action.” 29 U.S.C.

§ 216(b); see Smith v. Touching Angels Healthcare, Inc., No. RDB-17-673, 2018 WL 1035769,

at *5 (noting that “[t]he FLSA . . . require[es] attorneys’ fees awards to prevailing parties, but

this Court must still determine a reasonable amount”). But, the Court has not awarded any

judgment to Dickinson; he and Crabs on Deck signed a settlement agreement. And, unlike

instances where the Court refers the case to a Magistrate Judge to initiate court-ordered (and

supervised) settlement discussions that result in a settlement, here the parties reached a

settlement agreement without any assistance by, or knowledge of, the Court.

       Indeed, for a plaintiff “to be ‘considered a “prevailing party” there must be a “material

alteration of the legal relationship of the parties,” and there must be “judicial imprimatur on the

change.”’” Price v. Berman’s Auto., Inc., No. 14-763-JMC, 2016 WL 4805570, at *2 (D. Md.

Sept. 13, 2016) (quoting Grissom v. The Mills Corp., 549 F.3d 313, 318 (4th Cir. 2008) (citing

Buckhannon, 532 U.S. at 604–05)). Certainly, when a court approves a settlement agreement,

“there is [a] judicially sanctioned change in the legal relationship of the parties,” such that the

plaintiff qualifies as a prevailing party. Buckhannon Bd. & Care Home, Inc. v. W.V. Dep’t of

Health & Hum. Res., 532 U.S. 598, 605 (2001); see also id. at 604 (“In addition to judgments on


                                                 5 
the merits, we have held that settlement agreements enforced through a consent decree may serve

as the basis for an award of attorney’s fees.” (citing Maher v. Gagne, 448 U.S. 122 (1980));

Price, 2016 WL 4805570, at *3 (“Buckhannon ‘established a bright-line boundary on what

constitutes “relief on the merits” of a particular claim: only “enforceable judgments on the merits

and court-ordered consent decrees create the material alteration of the legal relationship of the

parties necessary to permit an award of attorney’s fees.”’ Hardt v. Reliance Standard Life Ins.

Co., 336 Fed. Appx. 332, 335 (4th Cir. 2009), (rev’d on other grounds) (citing Buckhannon 560

U.S. at 242); see also Goldstein v. Moatz, 445 F.3d 747, 751 (4th Cir. 2006) (‘in Buckhannon,

the Court instructed the lower courts that only enforceable judgments on the merits and court-

ordered consent decrees create the material alteration of the legal relationship of the parties

necessary to permit an award of attorney’s fees’) (internal citations omitted).”).

       Here, given that Dickinson’s FLSA claim was for retaliation, not unpaid wages or

liquidated damages, the parties did not need to (and indeed did not) seek Court approval. See

Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th Cir. 1982); Saint-Preux v.

Kiddies Kollege Christian Ctr., Inc., No. PWG-16-3276, 2017 WL 2693484, at *1 (D. Md. June

21, 2017); Galvez v. Americlean Servs. Corp., No. 11CV1351 (JCC/TCB), 2012 WL 2522814, at

*4 n.4 (E.D. Va. June 29, 2012). Thus, there is no Court order confirming the resolution of

Dickinson’s claims, and consequently, Dickinson does not qualify as a prevailing party. See

Buckhannon, 532 U.S. at 604–05 (holding that “a party that has failed to secure a judgment on

the merits or a court-ordered consent decree, but has nonetheless achieved the desired result

because the lawsuit brought about a voluntary change in the defendant’s conduct” does not

qualify as a “prevailing party” for purposes of a statutory attorneys’ fees award); Price, 2016 WL




                                                 6 
4805570, at *3. Therefore, Dickinson cannot prevail on his claim for attorneys’ fees as a matter

of law.



                                            ORDER

          For the reasons stated in this Memorandum Opinion and Order, it is, this 16th day of

October, 2018, hereby ORDERED that

          1. Plaintiffs’ Motion to Seal, ECF No. 32, IS DENIED, and

          2. Crabs on Deck’s motion, ECF No. 29, treated as a motion for summary judgment, IS

             GRANTED.




                                                                   /S/
                                                           Paul W. Grimm
                                                           United States District Judge


lyb




                                                7 
